Itfrf-/V
                                  ELECTRONIC RECORD




COA#       01-13-00259-CR                         OFFENSE:        DWI


STYLE:     Alyssa Pullen v. The State ofTexas     COUNTY:         Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    Co Crim Ct at Law No 4



DATE: 08/26/2014                    Publish: NO   TC CASE #:      1817849




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:    Alyssa Pullen v. The State c f Texas         CCA*             \LM~l4
         h?P£LLAHT'S                   Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         lcf(/$(T()                                    JUDGE:

DATE:       03/jtf/jU/r                                SIGNED:                             PC:

JUDGE:        flju UoU^U—                              PUBLISH:                            DNP:




                                                                                           MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD